Name: Commission Implementing Regulation (EU) NoÃ 1055/2013 of 25Ã October 2013 concerning the authorisation of a preparation of orthophosphoric acid as a feed additive for all animal species Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: foodstuff;  agricultural activity;  marketing;  health
 Date Published: nan

 30.10.2013 EN Official Journal of the European Union L 288/57 COMMISSION IMPLEMENTING REGULATION (EU) No 1055/2013 of 25 October 2013 concerning the authorisation of a preparation of orthophosphoric acid as a feed additive for all animal species (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 9(2) thereof, Whereas: (1) Regulation (EC) No 1831/2003 provides for the authorisation of additives for use in animal nutrition and for the grounds and procedures for granting such authorisation. Article 10 of that Regulation provides for the re-evaluation of additives authorised pursuant to Council Directive 70/524/EEC (2). (2) A preparation of orthophosphoric acid was authorised without a time limit in accordance with Directive 70/524/EEC as a feed additive for use on all animal species by Commission Directive 76/603/EEC (3). That preparation was subsequently entered in the Community Register of feed additives as an existing product, in accordance with Article 10(1) of Regulation (EC) No 1831/2003. (3) In accordance with Article 10(2) of Regulation (EC) No 1831/2003 in conjunction with Article 7 thereof, an application was submitted for the re-evaluation of orthophosphoric acid, CAS number 7664-38-2, as an additive for all animal species for use in feed, requesting that additive to be classified in the additive category technological additives and the functional group preservatives. That application was accompanied by the particulars and documents required under Article 7(3) of Regulation (EC) No 1831/2003. The application includes also other uses of the same substance for which no decision has yet been taken. (4) The European Food Safety Authority (the Authority) concluded in its opinion of 13 December 2012 (4) that, under the proposed conditions of use in feed, orthophosphoric acid does not have an adverse effect on animal and consumer health, and it is not expected to pose additional risk for the environment and it has the potential to preserve feed. The Authority also concluded that no safety concerns would arise for users provided that appropriate protective measures are taken. It also verified the report on the method of analysis of the feed additive in feed submitted by the Reference Laboratory set up by Regulation (EC) No 1831/2003. (5) The assessment of the preparation of orthophosphoric acid shows that the conditions for authorisation, as provided for in Article 5 of Regulation (EC) No 1831/2003, are satisfied. Accordingly, the use of that preparation should be authorised as specified in the Annex to this Regulation. (6) Since safety reasons do not require the immediate application of the modifications to the conditions of authorisation, it is appropriate to allow a transitional period for the disposal of existing stocks of the additive, pre-mixtures and compound feed containing it, as authorised by Directive 76/603/EEC. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 The preparation specified in the Annex, belonging to the additive category technological additives and to the functional group preservatives, is authorised as an additive in animal nutrition subject to the conditions laid down in that Annex. Article 2 The preparation specified in the Annex and feed containing that preparation, which are produced and labelled before 19 May 2014 in accordance with the rules applicable before 19 November 2013, may continue to be placed on the market and used until the existing stocks are exhausted. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 268, 18.10.2003, p. 29. (2) OJ L 270, 14.12.1970, p. 1. (3) OJ L 198, 23.7.1976, p. 10. (4) EFSA Journal 2013; 11(1):3043. ANNEX Identification number of the additive Name of the holder of authorisation Additive Composition, chemical formula, description, analytical method Species or category of animal Maximum age Minimum content Maximum content Other provisions End of period of authorisation mg/kg of complete feedingstuff with a moisture content of 12 % Category of technological additives. Functional group: preservatives 1a338  Orthophosphoric acid Additive composition Preparation of orthophosphoric acid (67 %-85,7 %) w/w (aqueous solution) Active substance Orthophosphoric acid H3PO4 CAS No 7664-38-2 Volatile acid:  ¤ 10 mg/kg (as acetic acid) Chlorides:  ¤ 200 mg/kg (as chlorine) Sulphates:  ¤ 1 500 mg/kg (as CaSO4) Analytical method (1) For the determination of orthophosphoric acid in the feed additive: titration with sodium hydroxide (JECFA Monograph phosphoric acid (2)) All animal species    1. For safety: breathing protection, eye protection, gloves and protective clothing shall be used during handling. 2. The content of phosphorus shall be indicated in the label of premixture. 19 November 2023 (1) Details of the analytical methods are available at the following address of the Reference Laboratory: www.irmm.jrc.be/crl-feed-additives (2) JECFA Monograph Phosphoric acid, http://www.fao.org/ag/agn/jecfa-additives/specs/Monograph1/Additive-312.pdf